Citation Nr: 1126803	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-12 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable evaluation for hypertension.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of an umbilical hernia disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable initial evaluation hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
	

FINDING OF FACT

The evidence shows continuity of the Veteran's GERD symptoms since military service.


CONCLUSION OF LAW

GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board awards service connection for GERD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary here.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The medical evidence of record includes complaints of heartburn with symptoms of reflux in September 2003.  The Veteran was later diagnosed with GERD.  Thus, the first element of a service connection claim, current disability, is satisfied here.

Direct service connection also requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  Alternately, service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In this case, the Veteran states that his symptoms of GERD began during service and that he treated them with over-the-counter medication.  He then sought medical treatment shortly after service.  

The record does show complaints consistent with GERD within one year of the Veteran's separation.  For example, in a June 2003 report of medical history associated with reserve service, the Veteran endorsed a history of frequent indigestion or heartburn.  This document was completed only 4 months after discharge from active duty.  In a September 2003 clinical record, the Veteran complained of heartburn and reflux symptomatology.  The diagnosis was heartburn with symptoms of reflux.  The Veteran was started on medication at that time.  A later clinical record, dated in February 2006, indicated that the Veteran had experienced GERD "for several years."

Again, the Veteran contends that his currently diagnosed GERD had its onset during his active service.  In this regard, a lay person, such as the Veteran, is competent to provide testimony provide or statements relating to symptoms such as heartburn pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The issue then becomes whether the Veteran's lay evidence is found to be credible. 

In this case, the Board finds no evidence of record which would cast suspicion on the Veteran's credibility.  Indeed, as detailed above, the record reflects gastrointestinal complaints and treatment within months following the Veteran's separation from active service.  Additionally, a January 1985 in-service treatment report notes complaints of abdominal pain.  These factors lends credence to the Veteran's statements that his symptoms of GERD were ongoing from the time of his active service.  Thus, he is found to be credible and continuity of symptomatology is established.  Accordingly, the benefit sought on appeal is granted.  Again, current disability is established and the overall record, including the Veteran's lay statements, demonstrates that such disorder has been ongoing since service.   The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for gastroesophageal reflux disease is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Hypertension

The rating criteria for hypertension are based on the prevailing blood pressure readings.  In this case, the most recent blood pressure readings of record are dated in October 2007, which was several years ago.  In his June 2008 notice of disagreement, the Veteran stated that his hypertension had worsened in that he now needed a higher dosage of medicine to control his blood pressure.  He did not indicate if this worsening had caused a rise in his blood pressure readings.  Thus, VA should attempt to locate and obtain any recent records from this intervening time period which relate to this disability.  Additionally, a new examination addressing the current severity of this disability should be afforded.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he provide information, and, if necessary, authorization, to obtain any additional evidence pertinent to this claim, including medical records related to treatment for his hypertension, particularly those dated on or after October 2007.  All records obtained pursuant to this request must be included in the Veteran's claims file.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the current severity of his hypertension.  The claims folder must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted.  All findings and conclusions should be set forth in a legible report.  The report should set forth all objective findings regarding his hypertension, including the his systolic and diastolic pressure readings, any medication prescribed, and a finding as to whether he has a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.

3.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


